Citation Nr: 1103704	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to November 
1951 and from December 1951 to December 1955.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Wichita, Kansas, VA 
Regional Office (RO).  

This case has previously come before the Board.  Most recently, 
in October 2009, the matter was remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge, via videoconference in August 
2009.  A transcript of the hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's only service-connected disability, disc removal 
and fusion at L5 to Sacrum S1-2, is rated as 40 percent 
disabling.  

2.  The Veteran does not meet the schedular criteria for a TDIU 
and is not shown to be unable to obtain and retain substantially 
gainful employment due solely to service- connected disability.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The December 2007 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

The claimant's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in regard to 
unemployability as a result of service-connected disability since 
the most recent opinion was obtained in October 2010.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The January 
2010 VA opinion and the October 2010 C & P opinions are thorough 
and supported by VA outpatient treatment records.  The opinions 
in this case are adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not prejudicial 
to the claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The December 2007 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



Criteria & Analysis

The Veteran asserts entitlement to a TDIU.  Having considered the 
evidence, the Board finds that a TDIU is not warranted.

Total ratings for compensation purposes may be assigned where the 
combined schedular rating for the veteran's service- connected 
disability or disabilities is less than 100 percent when it is 
found that the service-connected disabilities are sufficient to 
render the veteran unemployable without regard to either his 
advancing age or the presence of any nonservice-connected 
disorders.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A March 2008 rating decision shows that the Veteran is only 
service-connected for disc removal and fusion L5 to S1.  He has 
no other service-connected disability.  The Veteran does not meet 
the schedular criteria pursuant to 38 C.F.R. § 4.16(a) at any 
time during the appeal period.

Furthermore, the evidence does not factually establish that the 
Veteran is unemployable due to service-connected disability.  The 
Board notes that where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background, including his employment and educational history.  
See 38 C.F.R. §§ 3.321(b), 4.16(b).

A determination as to the degree of impairment due to service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain and functional 
impairment having an adverse affect on his daily activities.  As 
a layman, however, his opinion alone is not sufficient upon which 
to base a determination as to whether he is unemployable due to 
service-connected disability.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the a May 2008 VA record reflects that the 
Veteran resides in an assisted living facility and the January 
2008 VA examination report notes use of a power chair noted to be 
more due to dyspnea than the back.  In addition, the January 2008 
report of a computed tomography (CT) scan of the spine notes that 
the postoperative fusion from L4 to S1 was solid.  Further, 
except in regard to sports and exercise, the service-connected 
postoperative fusion from L4- S1 was reported to have no more 
than a mild effect on daily activities.  In addition, while the 
December 2009 VA opinion states that when coupled with the 
Veteran's advanced age, his service-connected disc removal and 
fusion at L5 to S1, and other multiple medical issues cause 
disability precluding gainful employment, a nonservice-connected 
gunshot wound to the lumbar spine and spinal stenosis were noted 
to cause the greatest degree of spinal disability.  

The December 2009 report of examination notes other nonservice-
connected disabilities to include hypertension, vascular disease, 
chronic obstructive pulmonary disease (COPD), kidney disease, and 
degenerative joint disease.  VA records, dated in May 2008, note 
renal failure, hyperlipidemia, prostatitis, intermittent 
claudication, dyslipidemia, and cataracts.  The Veteran is not 
service-connected for these disorders.  In this case, the Board 
finds that the competent and probative evidence establishes 
unemployability due to impairment including nonservice-connected 
disability.  

In addition, in concluding that the Veteran was unemployable, and 
while the December 2009 noted that it was not possible to specify 
the amount of impairment due solely to the service-connected disc 
removal and fusion at L5 to S1, unemployability was noted to be 
due to his advancing age and nonservice-connected disability, not 
solely due to service-connected disability.  Rather, in the 
January 2010 opinion, the examiner specifically stated that it is 
less than likely that the Veteran's service-connected disc fusion 
with L5 sacrum to S1-2 results in an inability to obtain and 
retain substantially gainful employment and/or by reason of 
service-connected disability, with consideration given to the 
Veteran's inclusive background.  The examiner added that the 
post-service spine disorders, as well as many medial issues, 
contribute significantly to the Veteran's inability to obtain and 
retain substantially gainful employment.  

In considering the Veteran's background, including his employment 
and educational history, the Board notes that the January 2008 VA 
examination report notes Social Security Administration (SSA) 
disability benefits were a result of the Veteran's back, and 
while the SSA records are not available, even assuming the SSA 
determination is based on a back disability, VA is not bound by 
the findings of disability and/or unemployability made by other 
agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991) (indicating the SSA's favorable 
determination, while probative evidence to be considered in the 
claim with VA, is not dispositive or altogether binding on VA 
since the agencies have different disability determination 
requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 
(1993) (while a SSA decision is not controlling for purposes of 
VA adjudication, it is "pertinent" to a veteran's claim).  As 
noted, the December 2009 VA examination report states that that 
nonservice-connected spine disorders cause the greatest degree of 
impairment in the spine.  

The Board notes that the schedular criteria assigned for the 
service-connected disc removal and fusion at L5 to S1 contemplate 
impairment in earning capacity, including loss of time from 
exacerbations due to service-connected disability.  38 C.F.R. § 
4.1 (2010).  Regardless, in this case, the competent and reliable 
evidence does not factually establish that the Veteran is unable 
to secure and follow a substantially gainful occupation solely 
due to service-connected disability.

Further, in an October 2010 determination in regard to the 
Veteran's claim for a TDIU on an extra-schedular basis, the 
Director of Compensation and Pension Service specifically 
concluded that the Veteran's service-connected disability alone 
does not prevent him from engaging in all type of work-related 
activities.  Rather, the Veteran's advanced age, service-
connected back disability, and multiple significantly disabling 
disorders not related to service prevented him from being able to 
work.  

In this case, the Board has accorded more probative value to the 
October 2010 opinion of the Director of Compensation and Pension 
Service to the effect that the Veteran is not precluded from 
gainful employment due to service-connected disability.  The 
claims file was reviewed, the opinion is supported by the 
competent and probative evidence, to include the January 2010 VA 
opinion, and a rationale for the opinion was provided based on 
objective findings, reliable principles, and sound reasoning.  
The opinion is adequate and supported by the evidence.

A preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

A total rating based on individual unemployability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


